—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiff’s motion to amend the complaint because the proposed cause of action is without merit (see, Wieder v Skala, 168 AD2d 355). Supreme Court also properly granted defendants’ motion for summary judgment dismissing the complaint because plaintiff failed to state a legally sufficient cause of action for intentional infliction of emotional distress, prima facie tort, or wrongful discharge (see, Murphy v American Home Prods. Corp., 58 NY2d 293). Moreover, the submissions on the motion established that the individual defendants had the authority to contract with plaintiff. Thus, plaintiff cannot maintain a cause of action for wrongful interference with contractual rights against those defendants (see, Mansour v Abrams, 144 AD2d 905). (Appeal from Judgment of Supreme Court, Chautauqua County, Gerace, J. — Wrongful Discharge.) Present — Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.